    Case 1:19-cv-00597 Document 55 Filed 06/03/21 Page 1 of 4 PageID #: 335




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; AND DAVID B. POLK;
On behalf of themselves and
Others similarly situated; and
UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION

                      Plaintiffs,

       v.                                         Civil Action No. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,

                      Defendants.


            ORDER, CONSENT ORDER AND PERMANENT INJUNCTION


       THIS MATTER is before the court on a joint Motion for Entry of Consent Judgment and

Permanent Injunction. Having considered the joint motion and reviewed the pleadings, the court

enters the following Order:

                                          ORDER

       IT IS ORDERED that the joint Motion for Entry of Consent Judgment and Permanent

Injunction is GRANTED, as follows:

                     JUDGMENT AND PERMANENT INJUNCTION

   1. Defendants shall immediately and permanently comply with the National Bituminous Coal

       Wage Agreement of 2016 (“2016 NBCWA”) and the Defendants’ related, individual

       Memoranda of Understanding with the United Mine Workers of America (“MOUs”), until



                                              1
Case 1:19-cv-00597 Document 55 Filed 06/03/21 Page 2 of 4 PageID #: 336




   such time as the 2016 NBCWA and the MOUs are modified or superseded by future

   agreements. In particular, Defendants will immediately and permanently comply with the

   requirements of Article XX of the 2016 NBCWA (and related portions of the MOUs)

   which require Defendants to provide uninterrupted healthcare and prescription drug

   coverage to eligible retirees and their eligible dependents. Defendants will not terminate

   or modify retiree healthcare and prescription drug coverage in a manner inconsistent with

   the 2016 NBCWA or the MOUs, unless permitted by future agreements which modify or

   supersede the 2016 NBCWA or the MOUs.

2. Defendants shall permanently comply with any successor agreements to the 2016 NBCWA

   that provide for healthcare and/or prescription drug coverage to eligible retirees and their

   eligible dependents. The term “successor agreement to the 2016 NBCWA” shall include

   any related, individual MOUs signed by Defendants and the UMWA that provide for

   healthcare and/or prescription drug coverage for eligible retirees and their eligible

   dependents. Defendants will not terminate or modify retiree healthcare and prescription

   drug coverage in a manner inconsistent with any successor agreements to the 2016

   NBCWA or successor MOUs after such time that any such successor agreements take

   effect.

3. All parties shall be subject to the jurisdiction of this Court in connection with the

   enforcement of this Consent Judgment and Permanent Injunction.

4. This Consent Judgment and Permanent Injunction shall be binding upon the parties hereto

   and their successors and assigns that the Court has jurisdiction to enter this Consent

   Judgment and Permanent Injunction. The parties acknowledge, and the Court finds, that

   this Consent Judgment and Permanent Injunction is intended to be the final order disposing



                                            2
    Case 1:19-cv-00597 Document 55 Filed 06/03/21 Page 3 of 4 PageID #: 337




       of all issues in this matter, except as additional orders or rulings may be necessary to

       enforce this Consent Judgment and Permanent Injunction.

   5. Any claims raised in this litigation are rendered moot, are hereby dismissed, and the Court

       considers this action concluded, and the Court will take no further action in this matter

       unless requested to do so by any party to enforce this Consent Judgment and Permanent

       Injunction.

   6. The Court shall retain jurisdiction over this action for the purpose of enforcing the Consent

       Judgment and Permanent Injunction hereby entered.

The Clerk of Court is instructed to administratively close this action.

       IT IS SO ORDERED this 3rd day of June, 2021


                                                    ENTER:



                                                    David A. Faber
                                                    Senior United States District Judge




                                                3
    Case 1:19-cv-00597 Document 55 Filed 06/03/21 Page 4 of 4 PageID #: 338




Respectfully Submitted By:

/s/ Keven F. Fagan
Kevin F. Fagan, Esquire - WVSB No. 5216
United Mine Workers of America
18354 Quantico Gateway Drive, Suite 200
Triangle, Virginia 22172
(703) 291-2425
(703) 291-2448 (fax)
kfagan@umwa.org

/s/ Timothy J. Baker – Pro Hac Vice
United Mine Workers of America
18354 Quantico Gateway Drive
Triangle, VA 22172
(703) 291-2418
(703) 291-2448 (fax)
tjbaker@umwa.org

Counsel for Plaintiffs

/s/ Chris Schroeck
Chris Schroeck, Esq. (WV Bar #13686)
302 S. Jefferson Street
Roanoke, VA 24011
Phone: (540) 492-4080, x211
Cellular: (540) 986-5354
Fax: (540) 301-1370
chris.schroeck@bluestone-coal.com

Counsel for Defendants




                                          4
